COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-08-305-CR
 
 
MOISES ANTONIO CARCAMO A/K/A                                      APPELLANT
MOISES PORTILLO CARCAMO
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Moises Antonio Carcamo a/k/a Moises
Portillo Carcamo entered an open plea of guilty to two counts of indecency with
a child by contact.  After the trial
court heard testimony from Appellant, his brother, a family friend, and the
victim=s mother,
the trial court found Appellant guilty and sentenced him to ten years=
confinement on each count, with the sentences to run concurrently. 
Appellant=s court‑appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of the motion.  In the brief,
counsel avers that, in his professional opinion, this appeal is frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396 (1967), by presenting a professional evaluation of the record
and demonstrating why there are no arguable grounds for appeal.[2]  We gave Appellant an opportunity to file a
pro se brief, and Appellant filed three letters with this court arguing his
sentence was unfair. 




After an appellant=s court‑appointed
counsel files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex.
App.CFort
Worth 1995, no pet.).  Only then may we
grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109
S. Ct. 346, 351 (1988).
We have carefully reviewed counsel=s brief,
Appellant=s letters, and the appellate
record.  We agree with counsel that this
appeal is wholly frivolous and without merit; we find nothing in the record
that arguably might support any appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s
judgment.
PER
CURIAM
 
PANEL:  GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 15,
2009




[1]See Tex. R. App. P. 47.4.


[2]Acknowledging a potential
failure to preserve error, counsel also presented what he termed an Aarguable@ point of error that
Appellant=s sentence constitutes
cruel and unusual punishment in violation of the United States and Texas
Constitutions.  Appellant failed to
preserve error by not raising this argument at the time his sentence was
imposed or in a motion for new trial.  See
Kim v. State, 283 S.W.3d 473, 475 (Tex. App.CFort Worth 2009, pet. ref=d).